Title: To James Madison from William C. C. Claiborne, 30 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 30 January 1806, New Orleans. “Your letter of the 14 ultimo, via New York, reached me on yesterday about noon.
                    “The objects to which it related, immediately commanded my attention; and my friend Doctor Watkins, at my request, waited upon Mr. Lavau Trudeau, the Late Surveyor General, and made particular enquiries as to the public documents in his possession. Mr. Trudeau stated, that ’he had retained the original Concessions and Surveys of Lands lying in that part of Louisiana which is, at this time, under the government of the United States; but that most of those which related to lands lying in West Florida, he had delivered to a Mr. Pentardo, who had taken them to Pensacola’—but the papers retained, Mr. Trudeau considered ‘as his private property—and believing they might be useful to him, he had declined delivering them to the spanish Agents, nor would he carry them from this Territory.[’]
                    “I shall, however, consult with Mr. Brown as to the legal and proper measures for gaining possession of these papers and documents; but they will in no event be permitted to be carried out of the Territory.
                    “With respect to the papers said to be retained by Don André, the late Secretary of this provence, Mr. Trudeau is of opinion that they are of no importance to the United States; I will, however, make further enquiries, and take such steps as the information received shall justify.
                    “In justice to myself, I beg leave to state that I long since applied to the Marquis for the documents said to be in the hands of the Secretary, who informed me that they had no relation ‘to the domain and sovereignty of Louisiana,’ and added that most of the Arch⟨ives⟩ had been destroyed by a fire which happened some years ago; That those preserved were delivered to the american Commissioners, or were lodged in the several Notary’s offices in the City, which were now subject to the

Orders of the Territorial Government. With respect to the papers in the possession of Mr. Trudeau, they also had not escaped my observation; both him and Mr. Morales had been applied to on the subject; the first considered them as his private property, and the latter declared that the Marquis of Casa Calvo in his character of Commissioner could alone deliver them; the application from me was made soon after the departure of the Marquis from this City. I had also, previous to the receipt of your letter, consulted Mr. James Brown as to the legal steps proper to be taken either to acquire possession of the papers in the hands of Mr. Trudeau, or to prevent their removal from the Territory; Mr. Brown was about commencing a process—but from the information received from Mr. Trudeau it is for the present delayed.”
                